Motion by respondents to dismiss appeal taken by appellants from judgment of Special Term entered June 18,1981, upon ground that judgment is not appealable as of right (CPLR 5701, subd [b]). Motion denied, without costs. Since it appears from the papers that, in essence, the judgment appealed from resolved the entire proceeding by granting respondents all of the relief sought in the petition, namely, vacatur of the closure order made by the appellant Town Justice and a direction that said appellant conduct a hearing prior to the exclusion of the public from the preliminary hearing in a criminal case, the judgment is final and therefore appealable as of right (CPLR 5701, subd [a], par 1; cf. Matter of Pelaez v Waterfront Comm. of N. Y. Harbor, 48 NY2d 1021, 1023). Mahoney, P. J., Kane, Casey, Yesawich, Jr., and Weiss, JJ., concur.